ORFINGER, J.
On the motion of Thomas A. Sherrod, the trial judge, the Honorable Roger J. McDonald, entered an order of disqualification pursuant to Florida Rule of Judicial Administration 2.160 and referred the matter to the administrative judge for reassignment. Subsequently, the administrative judge reviewed Sherrod’s motion for disqualification and concluded that it was legally insufficient. As a result, the administrative judge reassigned the matter back to Judge McDonald. Sherrod now petitions this court for a writ of prohibition, precluding Judge McDonald from further participation in the matter.
Once an order disqualifying a judge is entered, the judge is prohibited from any further participation in the case. Lea v. Wigton, 705 So.2d 723, 723 (Fla. 5th DCA 1998); Dream Inn, Inc. v. Hester, 691 So.2d 555, 556 (Fla. 5th DCA 1997). Additionally, the administrative judge was without authority to overrule Judge McDonald’s original order of disqualification. A chief judge or an administrative judge has no appellate jurisdiction over the cases *690filed in his or her court. Fla. R. Jud. Admin. 2.050(b).
Accordingly, we grant the petition for writ of prohibition, quash the order setting aside the recusal order, and remand this case for assignment to a different trial judge.
PETITION GRANTED; ORDER QUASHED.
PALMER and TORPY, JJ., concur.